AO 106 (Rev. 04/IO) Application for a Search Warrant

                                                                                                                           " rr
                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                                                                                          DEC O7 2020
                                                          Eastern District of Tennessee
                                                                                                                    Clerk, U. S. Disrnct C011 ri
                In the Matter of the Search of                           )                                      Eastern District of Tenn es;:, _
         (Briefly describe the property lo be searched
          or identify the person by name and address)
                                                                         )                                 ')       O
                                                                                                                If rf      At Knoxville
                                                                         )         Case No. 3:20-MJ-~
Information Associated with "Bodavis 1985" that is                       )
                                                                         )
 Stored at Premises Controlled by SnapChat, Inc.                         )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its locatioriJ..:
  Information associated with "l:3odavis1985" that is stored at premises controlled by SnapChat, Inc.
  Please see Attachment A, which is attached hereto and fully incorporated herein. ·
located in the     Eastern        District of        Tennessee         , there is now concealed (identify the
                    --------                                   ------------
person or describe the properly to be seized):
  Please see Attachment B which is attached hereto and fully incorporated herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               r:i evidence of a crime;
                  r:i contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. § 2252A(a)(5)(B)                   Activities Relating to Material Containing Child Pornography


          The application is based on these facts:
        Please see the Affidavit of Federal Bureau of Investigation Special Agent Paul A. Durant which is attached hereto
        and incorporated herein.
           iiContinued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                      /J/~       Applicant 's signature

                                                                                          Paul A. Durant, FBI Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.



                                                                                                   Judge's signature

City and state: Knoxville, Tennessee                                             H. Bruce Guyton, United States Magistrate Judge
                                                                                                 Printed name and title


          Case 3:20-mj-02170-HBG Document 1 Filed 12/07/20 Page 1 of 4 PageID #: 1
                                            ATTACHMENT A

                                          Property to Be Searched

       This warrant applies to information associated with the accounts "Bodavis 1985" that is stored at
premises owned, maintained, controlled, or operated by Snapchat Inc., a company located at 64 Market Street
Venice, CA




        Case 3:20-mj-02170-HBG Document 1 Filed 12/07/20 Page 2 of 4 PageID #: 2
                                               ATTACHMENT B

                                         Particular Things to be Seized

        For the time period of 0 1/01/2019-07/31/2020

I.      Information to be disclosed by Snapchat

        To the extent that the information described in Attachment A is within the possession, custody, or
control of Snapchat, regardless of whether such information is located within or outside of the United States,
including any messages, records, files, logs, or information that have been deleted but are still available to
Snapchat, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(±), Snapchat is required to
disclose the following information to the government, in unencrypted form whenever available, for each
account or identifier listed in Attachment A:

        1.      All records or other information regarding the identification of the account, to include full name,
physical address, telephone numbers, email addresses (including primary, alternate, rescue, and notification
email addresses, and verification information for each email address), the date on which the account was
created, the length of service, the IP address used to register the account, account status, associated devices,
methods of connecting, and means and source of payment (including any credit or bank account numbers);

        2.      All records or other information regarding the devices associated with, or used in connection
with, the account or any devices used to access Snapchat services, including serial numbers, Unique Device
Identifiers ("UDID"), Advertising Identifiers ("IDFA"), Global Unique Identifiers ("GUID"), Media Access
Control ("MAC") addresses, Integrated Circuit Card ID numbers ("ICCID"), Electronic Serial Numbers
("ESN"), Mobile Electronic Identity Numbers ("MEIN"), Mobile Equipment Identifiers ("MEID"), Mobile
Identification Numbers ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber Integrated Services
Digital Network Numbers ("MSISDN"), International Mobile Subscriber Identities ("IMSI"), and International
Mobile Station Equipment Identities ("IMEI");

        3.      The contents of all messages associated with the account from 01/01/2019 - 07/31/2020
including stored or preserved copies of messages sent to and from the account (including all draft and deleted
messages), the source and destination account of each message, the date and time at which each message was
sent, the size and length of each message, the actual IP addresses of the sender and the recipient of each
message, and the media, if any, attached to each instant message;

        4.     All activity, connection, and transactional logs for the account with associated IP addresses

       5.     All records and information regarding locations where the account or devices associated with the
account were accessed

        6.     All records pertaining to the types of service used;

       7.      All records pertaining to communications between Snapchat and any person regarding the
account, including contacts with support services and records of actions taken; and

        8.     All files, keys, or other information necessary to decrypt any data produced in an encrypted
form.



         Case 3:20-mj-02170-HBG Document 1 Filed 12/07/20 Page 3 of 4 PageID #: 3
II.     Information to be seized by the government
        All information described above in Section I that constitutes contraband, fruits, evidence and/or
instrumentalities of violations of Title 18 U.S.C. §§ 2252A(a)(5)(B) involving DAVIS since 01/01/2019
including, for each account listed on Attachment A, information pertaining to the following matters:
        a.     The identity of the person(s) who created or used the Snapchat id, including records that help
reveal the whereabouts of such person(s);
        b.     Photographs, images and video, including but not limited to, sexually explicit photographs of
minors.
        c.     Files depicting sexual conduct involving minors or persons who appear to be minors.
        d.     Evidence indicating how and when the account was accessed or used, to determine the
chronological and geographic context of account access, use and events relating to the crime under investigation
and the account subscriber;
        e.     Records of communication (as might be found, for example, in digital data files) between
individuals concerning the topic of child pornography, the existence of sites on the Internet that contain child
pornography or who cater to those with an interest in child pornography, as well as evidence of membership in
online clubs, groups, services, or other Internet sites that provide or make accessible child pornography to its
members and constituents.
        f.     Evidence indicating the subscriber's state of mind as it relates to the crime under investigation;
and
        g.     Evidence that may identify any co-conspirators or aiders and abettors, including records that help
reveal their whereabouts.

        This warrant authorizes a review of electronically stored information, communications, other records
and information disclosed pursuant to this warrant in order to locate evidence, fruits, and instrumentalities
described in this warrant. The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement officers and agents, attorneys for
the government, attorney support staff, and technical experts. Pursuant to this warrant, the FBI may deliver a
complete copy of the disclosed electronic data to the custody and control of attorneys for the government and
their support staff for their independent review.




        Case 3:20-mj-02170-HBG Document 1 Filed 12/07/20 Page 4 of 4 PageID #: 4
